Exhibit 10.14 NUVECTRA CORPORATION 2 FORM OF RESTRICTED STOCK UNIT AGREEMENT - EMPLOYEES This Restricted Stock Unit Agreement (this “ Agreement ”) is made and entered into as of the date of grant set forth below (the “ Date of Grant ”) by and between Nuvectra Corporation, a Delaware corporation (the “ Company ”), and the individual named below (“ Grantee ”). Capitalized terms not defined herein shall have the meaning ascribed to them in the Nuvectra Corporation Equity Incentive Plan (the “ Plan ”). Where the context permits, references to the Company shall include any successor to the Company. Name of Grantee: [ ] Number of Restricted Stock Units (“ RSUs ”): [ ] Date of Grant: , 20 Vesting Date(s): [ ] 1.
